Citation Nr: 1827410	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral thumb condition, to include as a qualifying chronic disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from July 2007 to September 2011 and in the United States Air Force from October 2012 to March 2013, in May 2013, and December 2013 to February 2014.  The Veteran received multiple awards and medals including the Marine Corps Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a VA Decision Review Officer (DRO) hearing in May 2013.  A transcript of the hearing has been associated with the claims file.

In his February 2012 VA Form 9 (substantive appeal), the Veteran requested a hearing before the Board.  A December 2013 letter advised the Veteran that his hearing was scheduled for January 2014.  The Veteran failed to appear for the hearing, and his hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.702(d) (2017).

The case was previously before the Board in April 2016, at which time, the Board, in pertinent part, remanded the Veteran's claim for service connection for bilateral finger joint pain to include as a qualifying chronic disability to the Agency of Original Jurisdiction (AOJ) for additional development, including a VA examination to determine the etiology of the Veteran's bilateral finger joint disorder.

There are other issues that are no longer before the Board.  In a September 2017 rating decision, the RO granted the Veteran's claims for service connection for a left shoulder condition; bilateral ankle conditions; and bilateral index, long, ring and little finger conditions.  As the September 2017 decision represents a full grant of the benefits sought with respect to the claims for service connection for a left shoulder condition, bilateral ankle conditions, and bilateral index, long, ring and little finger conditions, those matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his bilateral thumb condition is related to service.  During a May 2013 DRO hearing, the Veteran testified that he experienced joint pain in his hands due to his work as a mechanic in service, and he currently experienced joint pain in his hands when he worked as a mechanic.

The Veteran was afforded a Gulf War general medical examination and a VA examination for Hands and Fingers in September 2017, by the same VA examiner.

The September 2017 VA examination for hands and fingers reflected a diagnosis of bilateral finger strain for eight years.  The Veteran reported that his fingers two through five of both hands had been painful for some years due to wear and tear, and his required job duties while in service.  The Veteran did not report any specific injuries.  The examiner opined that fingers two through five, but not the thumbs of both hands were at least as likely as not caused by or due to a continuation of the 2011 entry from service, as these were well documented by an orthopedic surgeon, and continued since that timeframe with repetitive use.  The examiner noted that the Veteran's complaints involved fingers two through five of each hand, his index, middle, ring, and pinky fingers, but not the Veteran's thumbs.

Based upon the September 2017 examination is it not clear whether the Veteran experiences any functional loss of his thumbs.  In the recent case of Saunders v. Wilkie, 2018 U.S. App. Vet. Claims LEXIS 8467, at 28 (Vet. App. Apr. 3, 2018), the United States Court of Appeals for the Federal Circuit (Federal Court) has held that it is error as a matter of law to find that pain alone, without an accompanying diagnosis or identifiable condition, cannot constitute a "disability" under 38 U.S.C. § 1110, because pain in the absence of a presently-diagnosed condition can cause functional impairment.  Therefore, an examination is warranted to address whether the Veteran experiences any functional limitation of his thumbs even if no underlying pathology can be identified, and if so, the etiology of any functional limitation of the Veteran's thumbs. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's bilateral thumb condition.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. Whether the Veteran's bilateral thumb pain is productive of identifiable functional impairment; the examiner should note that the presence or absence of identifiable underlying pathology to account for the pain is not required.

b. If the Veteran experiences any functional limitation of his thumbs due to pain, provide an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) any functional limitation of the Veteran's thumbs can be attributed to a known clinical diagnosis.

c. If the bilateral thumb pain is attributable to a known clinical diagnosis, provide an opinion regarding whether such disorder at least as likely as not (50 percent or greater probability) had its onset in service to include symptomatology noted in service, is otherwise related to active service, to include wear and tear sustained incidental to active service, or is proximately due to, or alternatively, aggravated by, a service-connected disability to include the Veteran's service-connected finger disabilities.  The examiner must address the August 2011 STRs, indicating reports of bilateral finger pain, and swollen and stiff joints.

d. If the Veteran's bilateral thumb pain is not attributed to a known clinical diagnosis, indicate whether it is at least as likely as not (50 percent or greater likelihood) that any functional limitation of the Veteran's thumbs due to pain had its onset it service, is otherwise related to service, or is proximately due to, or alternatively aggravated by, a service-connected disability to include the Veteran's service-connected finger disabilities.

e. If any functional limitation of the Veteran's thumbs is not attributed to known clinical diagnoses, provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any functional limitation of the Veteran's thumbs is the result of an undiagnosed illness or medically unexplained chronic multi symptom illness etiologically related to service in the Southwest Asia/Persian Gulf.

In rendering the opinion, the examiner should consider the Veteran's statements regarding any functional impairment of his thumbs to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Readjudicate the issue on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




